In an action to recover damages for personal injuries, medical expenses and loss of services, defendant Swanson appeals from an order of the Supreme Court, Kings County, dated November 22, 1960, which denied his motion to dismiss each cause of action in the complaint, pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice, and for judgment on the pleadings as to each cause, pursuant to rule 112 of said rules, and for other relief. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Hghetta, Christ, Pette and Brennan, JJ., concur.